                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK

 In re:                                               Chapter 7

 IN SOOK STERLING                                     Case No. 19-10132-lgb

           Debtor.


 STRATEGIC FUNDING SOURCE, INC.

           Plaintiff,
                                                      Adversary Pro. No. 19-01111-lgb
 v.

 IN SOOK STERLING, MTK 38 INC., JAY
 ENTERTAINMENT CORP., 9 EAST 38TH
 STREET REALTY LLC and JOHN DOE

           Defendants.


                           FIFTH AMENDED AGREED SCHEDULING ORDER


        The Court, having considered the contents and merits of this Fifth Amended Agreed
Scheduling Order and the parties’ agreement thereto, as evidenced by their signatures below, is of
the opinion that this Order should be GRANTED.

     IT IS THEREFORE ORDERED that each of the dates set forth below in this Fourth
Amended Agreed Scheduling Order shall serve as the deadlines for this case:

1.        09/23/19           ANSWER. Jay Entertainment Corp. shall file its answer.

2.        10/18/19       INITIAL DISCLOSURES. All parties shall exchange initial disclosures
          pursuant to Fed. R. Bankr. P. 7026(a).

3.        10/15/20        ANSWER OR MOVE. 9 East 38th Street Realty LLC shall file an answer
          or otherwise move with regard to the Complaint by this date, or such later date as agreed
          to by the Plaintiff.

4.        05/10/21      ANSWER OR MOVE. 9 East 38th Street Realty LLC shall file an answer
          or otherwise move with regard to the cross-claims made by Jay Entertainment Corp.

5.        07/1/21         FACT DISCOVERY. Discovery will close on this date. The parties must
          serve their written discovery requests by a date which provides for the responses, answers,


2104706.1 27622-0016-000
         and objections to such requests to be due on or before this date, pursuant to the Federal
         Rules of Civil Procedure. Any and all depositions must be taken by this date, unless the
         party tendering the deponent agrees to produce the deponent after this date and/or the
         parties agree otherwise. The parties must serve any and all amended and/or supplemental
         responses and/or answers to written discovery requests to the requesting party or parties by
         this date.

         The parties shall confer prior to scheduling any deposition. The depositions will be
         scheduled after the parties complete their mediation. If there are any disputes arising in
         connection with the scheduling of a deposition, the parties are to follow this Court’s
         chambers rules to schedule a conference to address the dispute.

6.       07/28/21        EXPERT DESIGNATIONS AND REPORTS (AFFIRMATIVE
         RELIEF). The parties must designate their testifying experts, who will testify in support
         of their affirmative relief claims, by this date. Such designation must be served to opposing
         parties by this date, and it must include the information required in Fed. R. Bankr. P.
         26(a)(2)(B). Experts on attorneys’ fees and/or costs are excluded from report requirements.
         All other affirmative relief testifying experts must produce a report by this date.

7.       09/30/21        EXPERT DESIGNATIONS AND REPORTS (DEFENSIVE
         MATTERS). The parties must designate their testifying experts, who will testify as to
         defensive matters, by this date. Such designation must be served to opposing parties by
         this date, and it must include the information required in Fed. R. Bankr. P. 26(a)(2)(B).
         Experts on attorneys’ fees and/or costs are excluded from report requirements. All other
         defensive matters testifying experts must produce a report by this date.

8.       10/28/21       EXPERT DEPOSITIONS.               The parties must complete all expert
         depositions by this date.

9.       12/3/21        DISPOSITIVE MOTIONS & EXPERT CHALLENGES. The parties
         must file and serve any and all dispositive motions, including but not limited to motions
         for summary judgment, and challenges to strike another party’s experts by this date.

10.      1/7/22 RESPONSES TO DISPOSITIVE MOTIONS & EXPERT CHALLENGES.
         The parties must file and serve any and all responses to any dispositive motions and expert
         challenges by this date.

11.      _TBD_          PRE-TRIAL FILINGS. The parties shall file a witness list and exhibit list
         with the Court and serve copies of same to all other parties by this date.

12.      _TBD_           PRE-TRIAL CONFERENCE. The conference must be attended by
         counsel who is familiar with the case and is authorized to state his or her party’s position,
         make stipulations, and enter into agreements. At the time of the pretrial conference, the
         parties shall submit any Joint Pre-Trial Orders to the Court and all parties must be prepared
         to argue any disputed matters set forth in the dispositive motions, expert challenges.

13.      _TBD_             TRIAL. Trial of this adversary proceeding will commence on _________
         at ___ _.m.


2104706.1 27622-0016-000
       IT IS FURTHER ORDERED that changes to this Fifth Amended Agreed Scheduling Order
may only be made by further order of this Court. A motion to extend any deadline and/or alter
any hearing date will only be granted for good cause shown.



Dated: April 22, 2021                     /s/ Lisa G. Beckerman
New York, New York                        THE HONORABLE LISA G. BECKERMAN
                                          UNITED STATES BANKRUPTCY JUDGE




2104706.1 27622-0016-000
AGREED AS TO FORM:



/s/ Charles M. Rubio                       /s/ Michael S. Horn
Charles M. Rubio                           Michael S. Horn
Parkins Lee & Rubio LLP                    Archer & Greiner, P.C.
50 Main Street, Suite 1000                 21 Main Street, Suite 353
White Plains, NY 10606                     Hackensack, NJ 07604
Phone: (212) 763-3331                      Phone: 201-342-6000
crubio@parkinslee.com                      Facsimile: 201-342-6611
                                           mhorn@archerlaw.com
Counsel to Strategic Funding Source Inc.
d/b/a Kapitus, Inc.                        Counsel to Jay Entertainment Corp.



/s/ Michael S. Kopleman                    /s/ Massimo Giugliano
Michael S. Kopleman                        Massimo Giugliano
Kopelman & Kopelman LLP                    Davis+Gilbert LLP
90 Main Street, Suite 205                  1675 Broadway
Hackensack, NJ 07601                       New York, NY 10019
Phone: 201-489-5500                        Phone: 212-468-4811
Facsimile: 201-489-7755                    mgiugliano@dglaw.com
kopelaw@kopelmannj.com
                                           Counsel to 9 East 38th Street Realty LLC
Counsel to Sook Sterling




2104706.1 27622-0016-000
